Citation Nr: 0724079	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-05 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In 
that decision the RO denied entitlement to a total disability 
rating based on individual unemployability. 


FINDINGS OF FACT

1. The veteran's service-connected asbestosis is manifested 
by a forced vital capacity (FVC) of 54 percent predicted, 
with shortness of breath and moderate to severe effects on 
activities of daily living.

2. A 60 percent rating for the veteran's service-connected 
asbestosis disability was established on October 15, 2004, 
bringing the veteran's disability rating to 60 percent as of 
that date.

3. The veteran is unable to secure or follow a substantially 
gainful occupation, by reason of service-connected 
disability.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability are met. 38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to a total disability rating for compensation 
based on unemployability of the individual (TDIU) requires 
the presence of an impairment so severe that it is impossible 
for the average person to follow a substantially gainful 
occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16. In reaching such a determination, the central 
inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993). Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the 
impairment caused by non-service-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2006).

The governing regulations provide that, to qualify for a 
TDIU, if there is only one service-connected disability, it 
must be rated at 60 percent or more. 38 C.F.R. § 4.16(a). The 
Board notes that by rating decision dated March 2004, service 
connection was established for asbestosis and a 30 percent 
disability rating was assigned, effective June 2, 1999.  In 
January 2005 the veteran's service-connected asbestosis was 
evaluated as 60 percent disabling, effective October 15, 
2004.  In February 2005, the veteran initiated the TDIU 
claim. 

A TDIU is an award of increased compensation. As with other 
claims for increases, a medical examination is required in 
conjunction with the claim. See Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995). The record reveals that during the 
appeal, the veteran underwent March 2005 and August 2006 VA 
examinations to determine whether his service-connected 
disability was of sufficient severity to produce 
unemployability.

The veteran underwent a VA general medical examination in 
March 2005.  The veteran reported his condition had worsened 
in the past year.  He experiences marked dyspnea on exertion.  
In addition, he cannot walk farther than fifty yards without 
stopping and he has severe difficulty walking up stairs.  The 
veteran stated that he was currently employed two hours per 
day as a courier for a local bank. On examination, increased 
bronchial sounds, low rhonchi, and some accessory muscle use 
was noted.  The examiner noted that mild restriction was 
noted on pulmonary function tests performed in November 2004. 

Of record is a September 2006 VA compensation and pension 
examination.  The veteran reported that he is able to walk 
between fifty and seventy-five yards.  Pulmonary function 
tests performed in August 2006 revealed a forced vital 
capacity of 54 percent predicted.  The examiner noted that 
the veteran was not employed and further, that his activities 
of daily living were affected by his respiratory disorder.  
In this regard, the veteran's ability to perform chores, 
shop, and engage in recreation was severely restricted.  The 
veteran's ability to bathe, dress, toilet, and groom himself 
had been moderately affected.  

The veteran has submitted a February 2006 lay statement from 
the property manager at his apartment complex, who noted a 
decline in his health. She stated the veteran has difficulty 
performing many activities due to shortness of breath.  Also 
of record is a March 2006 statement from the veteran's former 
employer which indicates he retired from part-time employment 
due to recent health problems. In addition, the veteran 
testified before the undersigned Veterans Law Judge in 
February 2007.  He stated that he moved into an assisted 
living facility in order to avoid walking up stairs.  In 
addition, he receives daily assistance with cleaning his 
apartment and washing his laundry, however, he is able to 
prepare his own meals. The veteran testified that he resigned 
from his position as a bank courier because his shortness of 
breath prevented him from performing his employment duties, 
including walking more than fifty yards and carrying boxes.  

A review of the veteran's medical records reveals the veteran 
is currently receiving treatment for nonservice-connected 
chronic obstructive pulmonary disease, advanced emphysema, 
and atrial fibrillation.  The Board is cognizant that the 
aforementioned disorders all result in some degree of 
shortness of breath. However, the Board has carefully weighed 
the evidence of record and finds that there exists an 
approximate balance of evidence for and against the claim. In 
this regard, pulmonary function tests performed in August 
2006 indicate the veteran's service-connected asbestosis has 
increased in severity.  The veteran is unable to walk more 
than fifty yards or climb stairs.  Further, his ability to 
perform most activities of daily living has been moderately 
to severely limited.  The evidence indicates that, 
discounting the nonservice-connected disabilities, the 
veteran's service-connected asbestosis is of such severity 
that it is impossible for him to follow substantially gainful 
employment. When the evidence for and against the claim is in 
relative equipoise, by law, the Board must resolve all 
reasonable doubt in favor of the claimant. See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2005). 

Accordingly, in light of the evidence showing unemployability 
due to asbestosis and with resolution of doubt in the 
veteran's favor, the Board concludes that a grant of TDIU is 
warranted under 38 C.F.R. § 4.16(a). 

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to TDIU in correspondence dated March 
2005 by informing him of the evidence he was required to 
submit, including any evidence in his possession, and the 
evidence that the RO would obtain on his behalf.  The veteran 
received notice regarding the criteria for increased 
disability ratings and assignment of effective dates of 
disability benefits in March 2006.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  







ORDER

Entitlement to a total disability rating based on individual 
employability is granted, subject to regulations applicable 
to the payment of monetary benefits. 




____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


